NOTE: This order is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
               __________________________

                ROBERT BOSCH LLC,
                  Plaintiff-Appellant,
                            v.
         PYLON MANUFACTURING CORP.,
             Defendant-Cross-Appellant.
               __________________________

                    2011-1363, -1364
               __________________________

    Appeals from the United States District Court for the
District of Delaware in case no. 08-CV-0542, Judge Sue L.
Robinson.
                __________________________

 Before RADER, Chief Judge, NEWMAN, LOURIE, BRYSON,
   LINN, DYK, PROST, MOORE, O’MALLEY, REYNA, and
              WALLACH, Circuit Judges.
PER CURIAM.
                       ORDER
    This case was argued before a panel of this court on
July 9, 2012. Thereafter, a poll of the judges in regular
active service was conducted to determine whether the
jurisdictional issues raised by this appeal should be heard
en banc.
   Upon consideration thereof,
ROBERT BOSCH   v. PYLON MFG CORP                          2


   IT IS ORDERED THAT:
   (1) The court by its own action grants a hearing en
banc.
    (2) The parties are requested to file new en banc
briefs limited to the following questions:
     a) Does 28 U.S.C. § 1292(c)(2) confer jurisdiction on
this Court to entertain appeals from patent infringement
liability determinations when a trial on damages has not
yet occurred?
     b) Does 28 U.S.C. § 1292(c)(2) confer jurisdiction on
this Court to entertain appeals from patent infringement
liability determinations when willfulness issues are
outstanding and remain undecided?
    (3) An original and thirty copies of the new en banc
briefs shall be filed, and two copies of each en banc brief
shall be served on opposing counsel. Plaintiff-Appellant’s
en banc brief is due 40 days from the date of this order.
Defendant-Cross-Appellant’s en banc response brief is due
within 40 days of service of Plaintiff-Appellant’s new en
banc brief, and Plaintiff-Appellant’s reply brief is due
within 14 days of service of Defendant-Cross-Appellant’s
response brief. Principal briefs shall not exceed 7,000
words, and the reply brief shall not exceed 3,500 words.
    (4) Briefs of amici curiae will be entertained. Any
such amici briefs may be filed without consent and leave
of court, and shall not exceed 7,000 words, but otherwise
must comply with Federal Rule of Appellate Procedure 29
and Federal Circuit Rule 29. Any such briefs shall be
limited to the questions above.
   (5) Oral argument will be scheduled at a later date.
3                      ROBERT BOSCH   v. PYLON MFG CORP




                              FOR THE COURT


      August 7, 2012          /s/ Jan Horbaly
    ——————————                ——————————
          Date                Jan Horbaly
                              Clerk


cc: Mark A. Hannemann, Esq.
    Mark A. Pals, Esq.